 

Exhibit 10.1

 

Propanc Pty Ltd

 

EMPLOYMENT AGREEMENT

 

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made as of the date set forth
last on the signature page hereto by and between the following parties:

 

Parties

 

Employer

 

Propanc Pty Ltd (ABN 43 127984089) of

302, 6 Butler Street, Camberwell, Victoria 3124 (“Employer”)

 

Employee

 

Carlo Campiciano

6A Young Street, Glen Iris, Victoria 3146 (“Employee”)

 

Agreed Terms

 

The parties, intending to be legally bound, agree as follows:

 

1Employment

 

1.1Position

 

The Employee is employed in the Position specified at Item 1 of Schedule 1 and
in the Type of Employment specified at Item 2 of Schedule 1.

 

The Employee is employed under the arrangement specified at Item 3 of Schedule
1.

 

1.2Commencement Date

 

The Employee’s employment and each party’s agreements, covenants and obligations
under this Agreement will start on the Commencement Date specified at Item 4 of
Schedule 1, unless otherwise stated in this Agreement. The period starting on
the Commencement Date and ending on and inclusive of the Termination Date (as
defined below) is referred to herein as the “Employment Period”.

 

1.3Place of Work

 

(a)The Employee’s Place of Work is specified at Item 5 of Schedule 1 of this
Agreement. The Employee acknowledges that the Employer may change the Employee’s
place of work from time to time.

 

(b)The Employee may also be required to travel to perform the Employee’s duties.

 

1.4Confidentiality, Non-Interference and Invention Assignment

 

As a condition of employment, the Employee shall execute and comply with the
Confidentiality, Non-Interference and Invention Assignment Agreement attached
hereto as Schedule 3 of this Agreement (the “Confidentiality Agreement”). The
Employee’s obligations under the Confidentiality Agreement shall survive the
termination of the Employee’s employment under this Agreement as provided in the
Confidentiality Agreement.

 

 Page 2 of 24

EMPLOYMENT AGREEMENT

 

2National Employment Standards

 

Unless more generous provisions are provided in this Agreement, the terms and
conditions of employment will be those set out in any applicable Award and
applicable legislation. This includes, but is not limited to, the Australian
National Employment Standards (“NES”) as contained in the Fair Work Act 2009.
Nether any award or applicable legislation are incorporated into this Agreement.

 

A copy of the Fair Work Information Statement, detailing the NES, is provided
with the Employment Pack.

 

3Duties and reporting structure

 

3.1Duties of the Employee’s position

 

(a)The Employee must perform the duties reasonably associated with the
Employee’s position. The Employee’s initial duties are set forth in Schedule 2
of this Agreement.

 

(b)In addition, the Employer may direct the Employee to change to a different
position or perform other duties which the Employee is capable of performing.

 

3.2General duties

 

The Employee must:

 

(a)devote all of the Employee’s time, attention and skill to the performance of
the Employee’s duties both during normal business hours and at other times as
reasonably necessary;

 

(b)perform the Employee’s duties honestly, faithfully and diligently;

 

(c)follow lawful and reasonable directions given to the Employee by the
Employer;

 

(d)use his or her best endeavours to promote the interests of the Employer;

 

(e)give the Employer the full benefit of the Employee’s knowledge, ingenuity,
experience and technical skills;

 

(f)maintain the highest professional standards at all times;

 

(g)not harass or sexually harass any person in the course of the Employee’s
employment or any other person associated with the Employer or its affiliates;

 

(h)comply with and observe all relevant laws and legislation and Employer
policies;

 

(i)not intentionally do anything that is harmful or maybe harmful to the
Employer; and

 

(j)not act in conflict with the interests of the Employer or accept payment or
other benefits in money or kind from any other person as an inducement or reward
for any act in connection with any matter transacted or proposed to be
transacted by the Employer.

 

3.3Authority

 

The Employee acknowledges that the Employee has no authority to bind, or make
representations on behalf of the Employer except as expressly authorised from
time to time. The Employee acknowledges that as the Chief Financial Officer of
the Employer and its subsidiaries, he will need to sign applicable reports filed
by the Employer and/or its subsidiaries with the U.S. Securities and Exchange
Commission, including making applicable representations as required therein.

 

 Page 3 of 24

EMPLOYMENT AGREEMENT

 

3.4Reporting structure

 

The Employee will report to the Direct Manager specified at Item 6 of Schedule 1
of this Agreement. The Employee acknowledges that the Employee’s reporting
structure may be changed by the Employer from time to time.

 

3.5Changes to the Employee’s position

 

If the Employee’s position, title, duties, reporting structure, location or
remuneration are changed by the Employer, it will not constitute a repudiation
of the Employment Agreement or termination of the Employee’s employment and this
Agreement and all its other terms will continue to apply to the Employee’s
employment unless the Employee and the Employer:

 

(a)enter a new written employment agreement; or

 

(b)vary this Agreement in writing.

 

Notwithstanding the foregoing, each party shall have the right to terminate this
Agreement as provided in this Agreement.

 

3.6Performance Review

 

(a)Throughout the year the Employer will review the Employee’s performance on an
ongoing basis.

 

(b)A formal performance enhancement review will be conducted by the Employer
and/or its board of directors (the “Board”) at least once each year. As part of
the formal performance enhancement review, the Employer and/or the Board will
evaluate the Employee’s performance, including against any key performance
criteria, and discuss it with the Employee. The performance review discussion
will provide an opportunity for the parties to openly discuss matters including
recent work performance, future key performance criteria and goals and training
and development.

 

(c)The Employer and the Board will take the Employee’s performance into account
in reviewing the Employee’s weekly rate of pay.

 

4Hours of work

 

4.1Ordinary hours of work

 

The Employee’s Ordinary Hours of Work and Regular Pattern of Work (including
days to be worked) are specified at Items 7 and 8 of Schedule 1. The parties
further agree that the Employee shall be required to work a minimum of 96 days
per calendar year (or pro rata thereof for shorter periods), and that any days
that the Employee is required to work in excess of such number will be taken as
days in lieu or paid by the Employer, at the Employer’s discretion, pursuant to
Section 4.3.

 

4.2Reasonable Additional hours

 

From time to time, it may be necessary for the Employee to work reasonable
additional hours in order to satisfy the duties and responsibilities of the
Employee’s positions and duties as provided under this Agreement and to meet the
operational requirements of the Employer and/or its subsidiaries. There will be
no further payment for such reasonable additional hours. Such additional
reasonable hours shall be 1.5 additional hours per each 7.6 hours worked by
Employee (the “Additional Hours”). Any amount beyond the Additional Hours worked
shall constitute overtime and shall be dealt with in accordance with Section
4.3.

 

If the Employee has a concern that the hours he or she is required to work are
unreasonable and/or excessive, the Employee should raise this with their Direct
Manager.

 

 Page 4 of 24

EMPLOYMENT AGREEMENT

 

4.3Overtime

 

From time to time, the Employee may be required and directed to work additional
hours. Where this is the case, the Employee may receive time off in lieu or
receive payment for overtime hours worked (at the regular hourly rate set forth
on Schedule 1), at the sole discretion of the Employer.

 

4.4Meal and Rest Breaks

 

(a)If the Employee works in excess of 5 hours, he or she is entitled to take an
unpaid meal break of the duration specified in Item 9 of Schedule 1 at a time
agreed with the Employer from time to time.

 

(b)The Employee may take a 10 minute paid rest break during each 4 hours of work
at times to be agreed with the Employer from time to time.

 

5Workplace Behaviour

 

(a)The Employee’s obligations under this clause are essential terms of the
Employment Agreement.

 

(b)The Employee must ensure that his or her conduct is at all times appropriate
in the context of a workplace in which the highest standards of ethics,
behaviour and manners are expected to be observed.

 

(c)The Employee must not engage in or permit any person in the workplace to
engage in inappropriate behaviour. The Employer will not tolerate sexual
harassment, racial harassment, drug use, alcohol abuse or bullying of any kind.

 

6Health and safety

 

The Employee’s obligations under this clause are essential terms of this
Agreement.

 

6.1Obligations of the Employee and the Employer

 

Both the Employee and the Employer have specific duties and obligations under
various laws with regard to occupational health and safety, and workers
compensation under Australian law. The Employee must use the Employee’s best
endeavours to comply with the requirements of all relevant occupational health
and safety and workers compensation legislation under Australian law.

 

6.2Fitness for Work

 

Before the Employee commences employment, he/she is required to disclose all pre
existing injuries and diseases suffered by the Employee of which the Employee is
aware and which could reasonably be expected to be impacted by the nature of the
proposed employment with the Employer.

 

6.3Medical examinations

 

In order to manage the Employee’s health and safety in the workplace, the
Employee agrees that the Employer may require the Employee at any time to take a
medical examination by a qualified medical practitioner selected by the Employer
(at the Employer’s expense).

 

The Employee agrees that he or she will cooperate with such an examination and
consent to the medical practitioner providing reports and copies of medical
records to the Employer, to the extent that such information may impact upon, or
relate to, the Employee’s ability to perform his or her duties safely.

 

 Page 5 of 24

EMPLOYMENT AGREEMENT

 

6.4If the Employee is injured at work

 

If the Employee is injured at work, the Employee agrees that the Employee will
(subject to relevant medical restrictions) fully participate in any return to
work or rehabilitation plans that the Employer may develop for similarly
situated employees in order to assist the Employee to return to work as quickly
as possible.

 

7Employer policies

 

The Employer has policies and procedures which apply to the Employee’s
employment. The Employee must become familiar with these policies. Where the
policies place obligations on the Employee, the Employee must fully comply with
them. The Employer may review, vary, add to, withdraw or depart from the
policies from time to time in its absolute discretion. The policies and any
obligations on the Employer set out in them do not form part of this Agreement
(i.e. contract) and are not binding on the Employer.

 

8Remuneration

 

8.1Rate of pay and benefits

 

(a)The Employer will pay the Employee the Rate of Pay specified at Item 10 of
Schedule 1.

 

(b)The Employer will deduct, in accordance with the law, any tax that is payable
by the employee.

 

(c)The Employer will make compulsory superannuation contributions on the
Employee’s behalf at the minimum level required by the Superannuation Guarantee
Charge Act 1992 (Cth) to a complying superannuation fund of the Employee’s
choice. If the Employee does not make a choice of superannuation fund, the
Employer will make superannuation contributions to the default superannuation
fund specified at Item 11 of Schedule 1.

 

8.2Review of remuneration package

 

The Employer and/or the Board may review the Employee’s remuneration package on
an annual basis. Any increase in the Employee’s remuneration will be at the
Employer’s discretion or as required by law. The Employer may not reduce
Employee’s remuneration package as a result of such review.

 

8.3Payment

 

(a)The Employer will pay the Employee his or her Rate of Pay specified in Item
10 of Schedule 1 and any other amounts payable in arrears by electronic or wire
transfer to the Employee’s nominated bank account. The frequency of regular wage
payments is specified in Item 12 of Schedule 1.

 

(b)If the Employee is overpaid any amount by the Employer, the Employee agrees
to repay such amount to the Employer within 14 days of being advised of the
overpayment by the Employer. In the event of such overpayment, in lieu of having
the Employee repay such amount to the Employer, the Employer shall have the
option of crediting such overpayment against the next payment due to Employee.

 

 Page 6 of 24

EMPLOYMENT AGREEMENT

 

8.4Additional Remuneration Terms& Conditions

 

The Employee agrees to the additional remuneration terms in Item 13 of Schedule
1.

 

8.5Private Vehicle Use

 

From time to time, the Employee may be required to use his/her private vehicle
in order to perform duties on behalf of the Employer. Where this occurs, the
Employer will pay the Employee an amount specified in Item 14 of Schedule 1.

 

8.6Set off

 

To the extent that the Employee’s Rate of Pay exceeds minimum entitlements to
which the Employee is entitled to under any legislation, award or enterprise
agreement, the excess will be used, to the extent permissible by law, to cover
any entitlements under that legislation, award or workplace agreement in respect
of penalty rates, overtime, annual leave loading, allowances and any other
monetary entitlements.

 

8.7Expenses

 

The Employer will reimburse the Employee for the Employee’s reasonable
work-related travel and out of pocket expenses approved in advance by the
Employer subject to the provision of appropriate invoices. To the extent the
Employee is required to utilize international air travel for any Employer
required business-related activities, the Employee will be afforded or
reimbursed (as applicable) business class air travel expenses incurred for any
flight that is scheduled to be eight (8) or more hours in duration, and Premium
Economy air travel expenses incurred for any flight that is scheduled to be less
than eight (8) hours in duration.

 

8.8D&O Insurance Policy; Indemnity Agreement

 

The Employer will use its commercially reasonable best efforts to obtain a
directors and officers liability insurance policy providing comprehensive
coverage to Employee in amount and scope that is customary for a company of the
Employer’s size and nature. In addition, following the execution of this
Agreement and before Employee commencing employment with the Employer, the
Employee and Employer shall enter into a customary and standard form of
Indemnity Agreement applicable to the issuers of the size and resources of the
Employer.

 

9Annual leave

 

The Employee is entitled to annual leave in accordance with the NES, subject to
Section 9.1.

 

9.1Entitlement

 

During the course of his employment hereunder the Employee shall be entitled to
such accrued number of paid annual leave days for every week of services
performed for the Employer, as shall equal to the following rate: 20/52 * 2/5
(assuming Employer works an average work week of 2 days in accordance with Item
7 of Schedule 1) (collectively, the “Rate”). Annual leave shall accrue on a pro
rata basis and shall be cumulative.

 

9.2Taking annual leave

 

(a)The Employee may take annual leave with prior advance notice and prior
agreement with the Employer. Employer shall not unreasonably deny Employee’s
requests for annual leave.

 

(b)The Employer will not unreasonably refuse a request by the Employee to take a
period of annual leave although all requests will be considered in the context
of the Employer’s operational requirements.

 

 Page 7 of 24

EMPLOYMENT AGREEMENT

 

(c)If the Employee has accrued excessive annual leave or the business is being
shut down, the Employer may require the Employee to take a period of annual
leave.

 

(d)The Employee and Employer understand that the Employer is subject to certain
reporting requirements and other deadlines. The Employee and Employer shall in
good faith negotiate when such annual leave shall be taken, accounting for such
Employer requirements and deadlines, to ensure such requirements and deadlines
are not adversely affected by the leave.

 

9.3Payment on termination of employment

 

If the Employee’s employment ends, the Employer will pay the Employee for any
accrued but untaken annual leave.

 

10Personal / carer’s leave

 

The Employee is entitled to paid personal / carer’s leave in accordance with the
NES based on the Rate (pro-rata).

 

10.1Entitlement

 

The Employee shall be entitled to accrue days of personal / carer’s leave on a
pro rata basis for each completed year of service with the Employer based on the
Rate (pro-rata).

 

10.2Accrual of personal / carer’s leave

 

Personal/ carer’s leave accrues on a progressive basis according to the
Employee’s ordinary hours of work and is cumulative.

 

10.3Taking personal leave

 

The Employee may take paid personal/carer’s leave if the leave is taken:

 

(a)Because the Employee is not fit for work because of a personal illness or
injury, affecting the Employee; or

 

(b)To provide care or support to a member of the Employee’s immediate family, or
a member of the Employee’s household, who requires care or support because of:

 

(a)A personal illness or injury affecting the member; or

 

(b)An unexpected emergency affecting the member.

 

The Employee shall use his best reasonable efforts to provide advance written
notice to the Employer of the Employee’s intention to take personal/carer’s
leave.

 

10.4Unpaid carer’s leave

 

If the Employee has exhausted the Employee’s entitlement to paid personal /
carer’s leave, the Employee is entitled to 2 days of unpaid carer’s leave for
each occasion when a member of the Employee’s immediate family or household
requires care or support because they are affected by an unexpected emergency, a
personal illness or injury.

 

10.5Termination of employment

 

The Employee is not entitled to payment for the Employee’s accrued untaken
personal leave on termination of the Employee’s employment.

 

 Page 8 of 24

EMPLOYMENT AGREEMENT

 

11Compassionate Leave

 

11.1Entitlement

 

(a)The Employee is entitled to compassionate leave in accordance with the NES.

 

(b)The Employee is entitled to 2 days of compassionate leave for each occasion
when a member of the Employee’s immediate family or a member of the Employee’s
household contracts or develops a personal illness or sustains a personal injury
that poses a serious threat to his or her life or dies.

 

12Notice and Evidence Requirements

 

The Employee’s entitlement to take leave is subject to the Employee meeting the
notice and evidence requirements.

 

13Parental leave

 

The Employee is entitled to unpaid Parental Leave in accordance with the NES.
The Employee may also be entitled to Parental Leave pay from the Australian
government in accordance with applicable legislation.

 

14Community service leave

 

The Employee is entitled to community service leave in accordance with the NES
and any additional state legislation. Community service leave is available to
undertake jury service or for an employee who engages in a voluntary emergency
management activity. Community service leave is unpaid leave except for jury
service.

 

15Long service leave

 

Long service leave is provided in accordance with applicable State legislation.

 

16Public holidays

 

16.1Entitlement

 

The Employee is entitled to be absent from work without loss of pay on public
holidays gazetted in the place where the Employee is located and in accordance
with the provisions of the NES. Employee shall accrue paid time off for such
holidays based on the Rate in accordance with Sections 9.1 and 16.2.

 

16.2Work on Public Holidays

 

The Employee understands and agrees that the operational requirements of the
Employer and the Employee’s duties and responsibilities may sometimes require
the Employee to work on a public holiday, provided it is reasonable. The
Employee will not be paid additional penalty rates for public holiday work.
Instead, the Employee will be provided with time off in lieu which accumulates
in accordance with number of hours worked, based on the Rate. This time in lieu
will be taken at a time agreed with the Employer, or in accordance with any
applicable modern Award.

 

 Page 9 of 24

EMPLOYMENT AGREEMENT

 

17Lawful Right to Work

 

The Employee’s employment is conditional on him or her having and maintaining
the lawful right to work in Australia. The Employee is required to provide
sufficient evidence to the Employer in order to verify the Employee’s lawful
right to work.

 

The Employee is required to notify the Employer of any circumstance that might
impact this right at any time. If the Employee is deemed to be working without
lawful authority, then his or her employment will be terminated immediately.

 

18Police, Licence and Other Checks

 

The Employee’s employment is conditional on obtaining and maintaining the
licences and registrations required to perform the inherent requirements of the
position required under this Agreement.

 

The Employer reserves the right to request whether the Employee has been charged
or found guilty of a criminal offense either prior or subsequent to employment
and may seek a Police Check (at any time) as a condition of employment.

 

Where the Employee fails to disclose, when requested, the existence of a
relevant criminal offense, or charges pending, it may be grounds for instant
dismissal.

 

19Suspension of Employee

 

The Employer may, at its discretion, suspend the Employee from duties on full
pay in order to investigate whether any alleged misconduct or serious breach of
this Agreement by the Employee or Cause (as defined below) has occurred.

 

20Termination of employment

 

20.1Termination of employment by notice

 

The Employee or the Employer may end the Employee’s employment at any time by
giving the period of written notice as set out in Item 15 of Schedule 1 of this
Agreement. The date on which the Employee’s employment under this Agreement
terminates shall be referred to herein as the “Termination Date.”

 

20.2Payment in lieu of notice period

 

The Employer may:

 

(a)pay the Employee in lieu of the Employee’s notice period; or

 

(b)require the Employee to work for part of the Employee’s notice period and pay
the Employee in lieu for the balance of the period.

 

20.3Calculation of payments on termination of employment

 

On the termination of the Employee’s employment, the Employer will calculate any
payments in lieu of notice based on the amount the Employer would have paid the
Employee at the full rate of pay for the hours the Employee would have worked
had the employment continued until the end of the Employee’s notice period.

 

 Page 10 of 24

EMPLOYMENT AGREEMENT

 

20.4Repayment of amounts owed

 

If the Employee owes any amount to the Employer at the Termination Date the
Employee agrees to repay such amounts to the Employer within 14 days of the
Termination Date.

 

20.5Duties during notice period

 

If the Employer gives the Employee notice of termination of employment, the
Employer may direct the Employee at any time during the notice period to do any,
or any combination, of the following:

 

(a)not to attend work;

 

(b)not to perform all or part of the Employee’s duties;

 

(c)to undertake different duties than those previously performed.

 

20.6Redundancy

 

If the Employee’s employment is terminated by the Employer on the ground of
redundancy the Employee will be processed in accordance with the NES.

 

20.7Termination of employment without notice

 

Notwithstanding any of the other provisions to the contrary in this Agreement,
the Employer may terminate the employment for Cause at any time without notice
to the Employee. All amounts due to the employee under this Agreement through
the termination date, including but not limited to, those amounts payable under
Sections 4.3, 8.1, 8.7, 9.3 and 20.2 will become due and payable immediately on
termination of employment in accordance with this clause.

 

For the purposes hereof, “Cause” means: (i) the Employee’s conviction of a
felony requiring intent under the laws of Australia, or the Employee entering a
plea of nolo contendere to any charge of a felony requiring intent under the
laws of Australia; (ii) a willful and substantial refusal by the Employee to
perform duties or responsibilities reasonably assigned to the Employee in
accordance with the terms of this Agreement, excluding any such failure by
reason of death, disability, or incapacity, or the Employee’s failure to perform
his duties or responsibilities, or provide the services, under this Agreement in
a competent and professional manner consistent with industry standards as
determined in good faith by the Board; (iii) any material and willful violation
of any written policy, standard or procedure of the Employer or the laws, rules
or regulations of any governmental or regulatory body or agency that are
generally applicable to the Employer or its senior employees or officers and
that results, or which could reasonably be expected to result, in a material
negative effect on the business or financial condition of the Employer; (iv) any
act or omission that constitutes a material breach by the Employee of any of his
agreements or obligations under this Agreement that has, or which could
reasonably be expected to have, a material negative effect on the business or
financial condition of the Employer; (v) the Employee reporting to work under
the influence of alcohol; (vi) the Employee’s use of illegal drugs (whether or
not at the workplace) or other conduct, even if not in conjunction with his
duties hereunder, which could reasonably be expected to, or which does, cause
the Employer material public disgrace, disrepute or economic harm; (vii)
obtaining any personal profit not thoroughly disclosed to and approved by the
Board in connection with any transaction entered into by, or on behalf of, the
Employer, its subsidiaries or any of their affiliates; or (viii) the Employee
engaging in intentional acts of material fraud, embezzlement, misappropriation
of funds, misconduct, gross negligence, dishonesty (including, without
limitation, theft), violence, threat of violence, sexual misconduct, harassment
or any other activity that has or could result in any material negative effect
on the business or financial condition of the Employer.

 

20.8Return of property

 

Before the Termination Date, or promptly afterwards, the Employee must return
all property belonging to the Employer.

 

 Page 11 of 24

EMPLOYMENT AGREEMENT

 

20.9No compensation

 

The Employee acknowledges that if the Employer terminates this Agreement, the
Employee has no further claim against the Employer for compensation in respect
of the termination.

 

20.10Excess Working Days Beyond Minimum.

 

Any days worked by Employee in excess of Minimum Working Days shall either be
awarded as days in lieu or Employee shall receive additional compensation at
Employer’s discretion.

 

21Documents and other property

 

21.1Use and Return of Property

 

The Employee agrees to take all reasonable care in the use and protection of all
property belonging to or in the care of the Employer. On termination of
employment or upon any request during the course of the employment, the Employee
shall return to the Employer in good condition (subject to fair wear and tear)
any property in the Employee’s possession and belonging to the Employer or in
its care. Property not returned to the Employer may be treated as debt owing to
the Employer.

 

21.2Termination of this Agreement

 

The Employee’s obligations under this clause and Schedule 3 shall survive the
termination of this Agreement.

 

22General

 

22.1Governing law and jurisdiction

 

(a)This Agreement is governed by the law in force in the State named in Item 16
of Schedule 1.

 

(b)Each party irrevocably submits to the non-exclusive jurisdiction of courts
exercising jurisdiction in the State named in Item 16 of Schedule 1.

 

(c)Each of the parties irrevocably waives any objection to the venue of any
legal process on the basis that the process has been brought in an inconvenient
forum.

 

22.2Entire Agreement

 

(a)This Agreement states all the express terms of the agreement between the
parties in respect of its subject matter. It supersedes all prior discussions,
negotiations, understandings and agreements in respect of its subject matter.

 

(b)This Agreement can only be amended by a further written agreement between the
parties.

 

(c)The Employee acknowledges that in accepting employment with the Employer, the
Employee has not relied on any representations regarding the Employee’s
employment made by the Employer (or its agents or employees) other than matters
expressly set out in this Agreement.

 

22.3Prohibition, enforceability and severance

 

(a)Any provision of, or the application of any provision of, this Agreement
which is prohibited in any jurisdiction is, in that jurisdiction, ineffective
only to the extent of that prohibition.

 

(b)Any provision of, or the application of any provision of, this Agreement
which is void, illegal or unenforceable in any jurisdiction does not affect the
validity, legality or enforceability of that provision in any other jurisdiction
or of the remaining provisions in that or any other jurisdiction.

 

 Page 12 of 24

EMPLOYMENT AGREEMENT

 

(c)If a clause is void, illegal or unenforceable, it may be severed without
affecting the enforceability of the other provisions in this Agreement.

 

22.4Waiver

 

(a)The failure of either party at any time to require performance by the other
party of any provision of this Agreement does not affect the party’s right to
require the performance at any time.

 

(b)The waiver by either party of a breach of any provision may not be held to be
a waiver of any later breach of the provision or a waiver of the provision
itself.

 

23Interpretation

 

In this Agreement:

 

(a)Headings and bold type are for convenience only and do not affect the
interpretation of this Agreement.

 

(b)The singular includes the plural and the plural includes the singular.

 

(c)Words of any gender include all genders.

 

(d)Other parts of speech and grammatical forms of a word or phrase defined in
this Agreement have a corresponding meaning.

 

(e)An expression importing a person includes any Employer, partnership, joint
venture, association, corporation or other body corporate and any Government
Agency as well as an individual.

 

(f)A reference to a clause, party, schedule, attachment or exhibit is a
reference to a clause of, and a party, schedule, attachment or exhibit to, this
Agreement and a reference to this Agreement includes any schedule, attachment
and exhibit.

 

(g)A reference to any legislation includes all delegated legislation made under
it and amendments, consolidations, replacements or re-enactments of any of them.

 

(h)No provision of this Agreement will be construed adversely to a party because
that party was responsible for the preparation of this Agreement or that
provision.

 

24Notices

 

Each notice or other communication relating to this Agreement, in order to be
effective, must be in writing, must be sent to the applicable address indicated
below for the recipient (or to the then-most recent address of which the
recipient has notified the sender in writing in accordance herewith), and must
be sent, all costs, expenses, and fees prepaid by the sender, by (a) personal
delivery, (b) first class registered mail, return receipt requested, or (c) a
nationally recognized courier service that provides proof of delivery (e.g.,
FedEx, UPS) for delivery on the first business day immediately following the day
on which the notice or other communication is deposited with the courier
service. Each notice or communication given in accordance herewith is deemed
effective: (i) upon actual receipt when delivered personally or by courier
service, or (ii) three (3) business days after the date on which the notice or
communication is deposited with the Australian postal service, if sent by first
class registered mail (or any earlier date evidenced by the proof of delivery).

 

 Page 13 of 24

EMPLOYMENT AGREEMENT

 

If to the Employer: to the attention of the Chief Executive Officer, at the
address of the Employer’s principle place of business.

 

If to the Employee: to the address listed as the Employee’s primary residence in
the human resource records and to the Employee’s principal place of business.

 

25Entire Agreement; No Oral Amendments

 

This Agreement and the Confidentiality Agreement (including all exhibits and
schedules attached hereto and thereto) together set forth the compete, entire,
and final agreement between the Employer and the Employee relating to the
subject matter hereof and terminates, cancels, and supersedes any and all prior
agreements, communications, contracts, representations, or understandings, in
each case whether oral or written, between the Employer and the Employee
relating to the subject matter hereof. No amendment, modification, or supplement
to this Agreement is valid, binding, or enforceable unless the same is in
writing and executed and delivered on behalf of the Employer and by the
Employee.

 

26Authority

 

The Employer represents and warrants that (a) it has the full corporate power
and authority to execute, deliver, and perform this Agreement, and (b) the
execution, delivery, and performance of this Agreement has been duly and validly
authorized.

 

27Counterparts

 

This Agreement may be executed in multiple counterparts, each of which
constitutes an original and all of which together constitute one and the same
instrument. A manually executed counterpart of this Agreement delivered by means
of e-mail as a Portable Document Format file (“.pdf”) (or in any present or
future file format intended to preserve the original graphic and pictorial
appearance of a document), or by means of facsimile transmission, constitutes
the valid and effective execution and delivery of this Agreement for all
purposes and has the same force and effect for all purposes as the personal
delivery of a manually executed counterpart bearing an original ink signature.

 

[Signature page follows]

 

 Page 14 of 24

EMPLOYMENT AGREEMENT

 

Execution and date

 

By signing below, each of Employer and Employee acknowledges that it or he has
carefully read, fully understands, and accepts and agrees to be bound by the
provisions of this Agreement.

 

Date: June 24, 2019

 

Signed by Propanc Pty Ltd (ABN 43127 984 089) in the presence of:         /s/
James Nathanielsz Signature of witness Signature of authorised person    

 

Name of witness (print)

James Nathanielsz

Name of authorised person (print)

 

Signed by the Employee in the presence of:         /s/ Carlo Campiciano
Signature of witness Signature of Employee    

 

Name of witness (print)

Carlo Campiciano

Name of Employee (print)

 

 Page 15 of 24

EMPLOYMENT AGREEMENT

 

Schedule 1

 

Item   Clause   Subject   Details               1   1.1   Position   Chief
Financial Officer and Corporate Secretary of Propanc Biopharma, Inc.
(“Propanc”), Propanc Pty Ltd and any other subsidiary of Propanc as required by
Propanc.               2   1.1   Type of Employment   Part time – minimum of 2
days per week, subject to the minimum hours requirement set forth herein as
required by Propanc to be provided during the week.               3   1.1  
Employment Classification   Professional Employees Award 2010               4  
1.2   Commencement Date of this Agreement (the “Commencement Date”)   1 July
2019               5   1.4(a)   Place of Work   302, 6 Butler Street,
Camberwell, VIC 3124 or as mutually agreed between the parties.               6
  3.4   Direct manager   James Nathanielsz, CEO of Propanc or as directed by the
Board of Directors of Propanc.               7   4.1   Number of Ordinary Hours
of Work   Based on a standard working week of 38 hours the employee will work a
minimum of 15.2 hours or 2 days per week.               8   4.1   Regular
pattern of ordinary hours of work (including days to be worked and starting and
finishing times each day)   As agreed between the parties               9  
4.4(a)   Duration of Meal Break   30 Minutes (unpaid)               10  

8.1(a)

 

8.3(a)

 

Annual Salary (including Statutory

 

Superannuation under Clause 8.1 (c).)

  $184.21 AUS per hour               11   8.1(c)   Default superannuation fund  
Australian Super               12   8.3(a)   Frequency of wage payments  
Fortnightly in arrears               13   8.4   Additional remuneration terms  

Annualised Salary (Professional Employees)

 

In accordance with the Employment Agreement, the Employee does not receive
annual leave loading as this amount has been annualised into the Annual Salary.

              14   8.5   Private Vehicle Use   The Employee shall be reimbursed
on a per kilometre basis in accordance with the Motor Vehicle Use Policy. While
this amount may vary at the Employer’s sole discretion, the current
reimbursement rate is 0.66c per kilometre.

 

15   20.1   Notice of Termination by Employer or Employee   Period of Continuous
Service Notice                             Not more than 1 year: 2week          
                  More than 1 year but not more than 2 years 3weeks            
               

More than 2 years but not more than 5 years

4 weeks                            

More than 5 years

 

Provided that if the Employer terminates the employment of the Employee when he
or she is over 45 years of age and has at least 3 years of continuous service,
the Employer shall provide 1 additional week’s notice.

8 weeks

 

16   26.1   State   Victoria, Australia

 

 Page 16 of 24

EMPLOYMENT AGREEMENT

 

Schedule 2 - Duties

 

Title: Chief Financial Officer

 

Reports to: Chief Executive Officer

 

Summary of the Position

 

The Chief Financial Officer will report to the Chief Executive Officer and
assume a strategic role in the overall management of the company. The Chief
Financial Officer will have primary day-to-day responsibility for planning,
implementing, managing and controlling all financial-related activities of the
company. This will include direct responsibility for accounting, regulatory and
financial reporting, finance, forecasting, strategic planning, legal, property
management, deal analysis and negotiations, investor relationships and private
and institutional financing.

 

Qualification Requirement

 

The qualification requirement is defined under the code of corporate governance
that is the person appointed as the Chief Financial Officer must be:

 

●A recognized professional accounting body; and

●A graduate from a recognized university or equivalent, having at least 5 years
experience in handling financial and corporate affairs of a listed company and
at least 4 years in public accounting.

 

Duties and Responsibilities

 

●Lead and manage Propanc’s development program

 

○Advocates for and leads company-wide strategic planning and management.

○Identifies issues that have a potential impact on the organization and its
business health, financial position, and results of operations.

○Builds and integrates financial strategies of organization.

○Ensures that objectives, strategies and tactics are consistent with the
organization’s mission.

○Anticipates information needed to manage the organizations capital
requirements, and makes appropriate recommendations.

 

●Development and implementation of Propanc’s 3 – 5 years strategic plan

 

○Responsible for preparation of various budgets including capital, manpower and
overhead budgets along with variance analyses, cash flow projections, forecasts
based on the 3 – 5 years strategic plan.

 

●Management of key business areas including , Legal, Finance and Corporate
Development departments

 

○Assists in managing arranging joint ventures or collaboration agreements or
agreements with distributors, agents, etc.

○Monitors any default in payment of principal and/or interest, including
penalties on late payments and other dues, to a creditor, bank or financial
institution, or default in payment of public deposit.

○Reports on success and failure to recover material amounts of loans, advances,
and deposits made by the company, including trade debts and inter-corporate
finances.

○Monitors and accrues for any significant public or product liability claims
likely to be made against the company, including any adverse judgment or order
made on the conduct of the company.

○The Chief Financial Officer is also responsible for overseeing financial
management of all information technology related projects or initiatives of the
company.

○Oversees the hiring of consultants, and ensures that the scope of work
performed is consistent with the strategic interests of the organization.

 

 Page 17 of 24

EMPLOYMENT AGREEMENT

 

○Establishes employment practices fully compliant with tax and labor laws.
Selects and establishes compensation and benefits programs to attract, motivate
and retain employees.

○Ensures that business decisions reflect human resource strategies.

○Evaluates and selects alternative actions to minimize tax burden and costs of
compliance.

○Devises systems to ensure that appropriate data is collected to comply with
filing requirements.

○Represents organization during tax exams and understands appeal and settlement
process, penalties and interest.

○Develops proposals for technology investment.

○Leads the integration of information technology as an internal strategic
resource.

○Leads periodic review of adequacy of data and program security and disaster
recovery plans.

○Ensures that functional department concerns and strategies are incorporated
into all stages of budgeting and planning.

 

●Board of Directors meetings

 

○The Chief Financial Officer is required to attend the meeting of the board of
directors.

○The Chief Financial Officer is required to furnish necessary and classified
information to the board of directors along with his analysis and suggestions as
the Chief Financial Officer attends the board meetings, any issue with financial
implications is being discussed, the person likely to be most in command of
these implication is on the spot and immediately available for questions.

 

●Establish reporting structure that will assist in the control and monitoring of
key business performance indicators as agreed upon by the Board

 

○Chief Financial Officer has extensive responsibilities for internal and
external reporting. All the information required for decision-making by the
Board of Directors and Chief Executive is processed and furnished by the Chief
Financial Officer. Apart from this, external reporting requirement is fulfilled
by Chief Financial Officer, the accounts and financial statements are signed by
the Chief Financial Officer before they are sent to concerned authorities.

○The Chief Financial Officer is required to provide all the necessary data to be
presented in the “Annual Report” also known as the 10K and all other reports
required throughout the fiscal year. For this purpose, Chief Financial Officer
must ensure the following.

○Responsible for preparation of quarterly operating results of the company as a
whole and in terms of its operating divisions or business segments.

○Proper books of accounts of the company have been maintained.

○There has been no material departure from the best practice of corporate
governance as detailed in the listing regulations.

 

●Establish and maintain a filing system that contains all relevant records,
reports, technical files and associated company information

 

○Ensure that the financial statements, prepared by the management of company,
present fairly its states of affairs, the results of its operation, cash flows
and changes in equities.

○Appropriate accounting policies have been consistently applied in preparation
in financial statements and accounting estimates are based on reasonable and
prudent judgment.

○The system of internal control is sound in design and has been effectively
implemented and monitored.

 

 Page 18 of 24

EMPLOYMENT AGREEMENT

 

Schedule 3 - Confidentiality, Non-Interference and Invention Assignment
Agreement

 

As a condition of the undersigned employee (the “Employee”) becoming employed
by, or continuing employment with, Propanc Pty Ltd, an Australian corporation
(the “Company”), and in consideration of his employment with the Company and his
receipt of the compensation now and hereafter paid to him by the Company, the
Employee agree to the following. All initially capitalized terms used but not
defined herein have the respective meanings given to such terms in the
Employment Agreement between the Company and the Employee, dated June 24, 2019
(the “Employment Agreement”).

 

Section 1. Confidential Information. (a) Company Group Information. The Employee
acknowledges that, during the course of his employment, he will have access to
non-public information about the Company and its direct and indirect
subsidiaries and affiliates (collectively, the “Company Group”) and that his
employment with the Company shall bring him into close contact with confidential
and proprietary information of the Company Group. In recognition of the
foregoing, the Employee agrees, at all times during the term of his employment
with the Company and for the five (5) year period following the termination of
his employment for any reason, to hold in confidence, and not to use, except for
the benefit of the Company Group, or to disclose to any person, firm,
corporation, or other entity without written authorization of the Company or
except as expressly permitted herein, any Confidential Information that the
Employee obtains or creates. The Employee further agrees not to make copies of
such Confidential Information except as authorized by the Company, or except as
permitted herein, or as otherwise necessary to fulfill his duties to the Company
Group. For the purposes hereof, “Confidential Information” means information
that the Company Group has developed, acquired, created, compiled, discovered,
or owned or will develop, acquire, create, compile, discover, or own, that has
value in or to the business of the Company Group that is not generally known and
that the Company wishes to maintain as confidential. The Employee understands
that Confidential Information includes, but is not limited to, any and all
non-public information that relates to the actual or anticipated business and/or
products, research, or development of the Company Group, or to the Company
Group’s technical data, trade secrets, or know-how, including, without
limitation, research and development work, therapy an drug plans and proposals,
or other information regarding the Company Group’s drugs, therapies, services
and markets, patient, supplier, manufacturer, customer and investor lists, and
patients, suppliers, manufacturers, customers and investors (including, without
limitation, such persons on whom the Employee called or with whom he may become
acquainted during the term of his employment), software, developments,
inventions, processes, formulas, data, technology, designs, drawings,
engineering, hardware configuration information, marketing, finances, and other
business information disclosed by the Company Group either directly or
indirectly in writing, orally, or by drawings or inspection of premises, parts,
equipment, or other Company property. Notwithstanding the foregoing,
Confidential Information shall not include (i) any of the foregoing items that
are, or become, publicly known through no unauthorized disclosure by the
Employee, (ii) any of the foregoing items lawfully disclosed to me free of
restriction from a source that was not legally or contractually prohibited from
disclosing such item, or (iii) any of the foregoing items or other information
that the Employee had or owned prior to his employment with the Company,
provided, that such information was not disclosed to him under any
confidentiality terms or without the understanding that the disclosed
information is confidential. Notwithstanding anything to the contrary contained
herein, the Employee is permitted to disclose any Confidential Information if
and to the extent he is required to do so by, or pursuant to any order of, any
court, tribunal, or other governmental, judicial, arbitral, administrative, or
regulatory authority, agency, or instrumentality. In the event he is so required
to disclose any Confidential Information, the Employee will, if permitted
pursuant to applicable law, give the Company prompt notice thereof so that the
Company Group, at its sole cost and expense, may seek an appropriate protective
order and/or waive compliance with the confidentiality provisions of this
Agreement.

 

(b) Former Employer Information. The Employee represents that his performance of
all of the terms of this Confidentiality Agreement as an employee of the Company
has not breached and will not breach any agreement to keep in confidence
proprietary information, knowledge, or data acquired by me in confidence or
trust prior or subsequent to the commencement of his employment with the
Company, and the Employee will not disclose to any member of the Company Group,
or induce any member of the Company Group to use, any developments, or
confidential or proprietary information or material he may have obtained in
connection with employment with any prior employer in violation of a
confidentiality agreement, nondisclosure agreement, or similar agreement with
such prior employer.

 

 Page 19 of 24

EMPLOYMENT AGREEMENT

 

Section 2. Developments. (a) Developments Retained and Licensed. The Employee
hereby represents and warrants that there are not any developments, original
works of authorship, improvements, or trade secrets which were created or owned
by him prior to the commencement of the Employment Period (collectively referred
to as “Prior Developments”). If the foregoing representation and warranty is
breached, and during any period during which the Employee performs or performed
services for the Company both before or after the date hereof (the “Assignment
Period”), the Employee incorporates or has incorporated into a Company therapy,
drug product, service or other work a Prior Development owned by him or in which
he has an interest, then the Employee hereby grants the Company a non-exclusive,
royalty-free, irrevocable, perpetual, worldwide license (with the right to
sublicense) to make, have made, copy, modify, make derivative works of, use,
sell and otherwise distribute such Prior Development, to the extent of the
Employee’s interest therein, as part of or in connection with such product,
program, service or work.

 

(b) Assignment of Developments. The Employee hereby assigns to the Company all
his right, title and interest throughout the world (if any) in and to any and
all (i) inventions (whether patentable or unpatentable and whether or not
reduced to practice), all improvements thereto, and all patents, patent
applications, and patent disclosures, together with all reissuances,
continuations, continuations-in-part, revisions, extensions and reexaminations
thereof, (ii) trademarks, service marks, trade dress, logos, titles and working
titles, together with all translations, adaptations, derivations, and
combinations thereof and including all goodwill associated therewith, and all
applications, registrations and renewals in connection therewith, (iii)
copyrightable works, all copyrights, and all applications, registrations and
renewals in connection therewith, (iv) trade secrets and confidential business
information (excluding general industry knowledge and contacts) and all ideas,
research and development, know-how, formulas, compositions, manufacturing and
production processes and techniques, technical data, designs, drawings,
specifications, technology, systems, and business and marketing plans and
proposals, (v) rights in and to computer software (including object code, source
code, data and related documentation), (vi) Internet Web sites, including domain
name registrations and content and software included therein, (vii) other
proprietary rights, including, without limitation, original works of authorship,
content, dialogue, plots, scripts, scenarios, music programming, formats,
graphics, productions, products, programs, services, concepts, moral rights,
rights to characters, actions, acts, gags, routines, materials, ideas, names,
likeness, image, personality, publicity etc., (viii) rights to exploit, collect
remuneration for, and recover for past infringements of any of the foregoing and
(ix) copies and tangible embodiments thereof (in whatever form or medium),
whether or not patentable or registrable under copyright or similar laws, which
the Employee may solely or jointly conceive or develop or reduce to practice or
cause to be conceived or developed or reduced to practice, or have conceived or
developed or reduced to practice or have caused to be conceived or developed or
reduced to practice, during the Employment Period, whether or not during regular
working hours, in each case only if the applicable item (A) relates at the time
of conception or development to the actual or demonstrably proposed business or
research and development activities of the Company Group; (B) results from or
relates to any work performed by the Employee for the Company Group; or (C) is
developed through the use of Confidential Information and/or resources of the
Company Group (collectively referred to as “Developments”). The Employee further
acknowledges that all Developments which are or were made by him (solely or
jointly with others) during the Assignment Period are “works made for hire” as
to his contribution (to the greatest extent permitted by applicable law) for
which he is, in part, compensated by his salary, unless regulated otherwise by
law, but that, in the event any such Development is deemed not to be a work made
for hire, the Employee hereby assigns any right, title and interest throughout
the world in any such Development to the Company Group or their designees. If
any Developments cannot be assigned, the Employee hereby grants to the Company
an exclusive, assignable, irrevocable, perpetual, worldwide, sublicenseable
(through one or multiple tiers), royalty-free, unlimited license to use, make,
modify, sell, offer for sale, reproduce, distribute, create derivative works of,
publicly perform, publicly display and digitally perform and display such work
in any media now known or hereafter known. Outside the scope of the Employee’s
service, whether during or after his employment with the Company, the Employee
agrees not to (x) modify, adapt, alter, translate, or create derivative works
from any such work of authorship or (y) merge any such work of authorship with
other Developments. To the extent rights related to paternity, integrity,
disclosure and withdrawal (collectively, “Moral Rights”) may not be assignable
under applicable law and to the extent the following is allowed by the laws in
the various countries where Moral Rights exist, the Employee hereby irrevocably
waives such Moral Rights in and to all or any Developments and consents to any
action of the Company Group that would violate such Moral Rights in the absence
of such consent. The Employee acknowledges receipt of this Agreement.

 

 Page 20 of 24

EMPLOYMENT AGREEMENT

 

(c) Maintenance of Records. The Employee agrees to keep and maintain adequate
and current written records of all Developments made by him (solely or jointly
with others) during the Assignment Period. The records may be in the form of
notes, sketches, drawings, flow charts, electronic data or recordings, and any
other format. The records will be available to and remain the sole property of
the Company at all times. The Employee agrees not to remove such records from
the Company’s place of business except as expressly permitted by Company policy,
which may, from time to time, be revised at the sole election of the Company for
the purpose of furthering the business of the Company.

 

(d) Intellectual Property Rights. The Employee agrees to assist the Company, or
its designee, at the Company’s expense, in every way to secure the rights of the
Company in the Developments and any copyrights, patents, trademarks, service
marks, database rights, domain names, mask work rights, moral rights, or other
intellectual property rights relating thereto in any and all countries,
including the disclosure to the Company of all pertinent information and data
with respect thereto, the execution of all applications, specifications, oaths,
assignments, recordations, and all other instruments which the Company shall
deem necessary in order to apply for, obtain, maintain and transfer such rights
and in order to assign and convey to the Company the sole and exclusive right,
title and interest in and to such Developments, and any intellectual property or
other proprietary rights relating thereto. The Employee further agrees that his
obligation to execute or cause to be executed, when it is in his power to do so,
any such instrument or papers shall continue after the Assignment Period until
the expiration of the last such intellectual property right to expire in any
country of the world; provided, however, the Company shall reimburse him for his
reasonable expenses incurred in connection with carrying out the foregoing
obligation. If the Company is unable because of his mental or physical
incapacity or unavailability for any other reason to secure his signature to
apply for or to pursue any application for any United States or foreign patents
or copyright registrations covering Developments or original works of authorship
assigned to the Company as above, then the Employee hereby irrevocably
designates and appoints the Company and its duly authorized officers and agents
as his agent and attorney in fact, to act for and in his behalf and stead only
to execute and file any such applications or records and only to do all other
lawfully permitted acts to further the application for, prosecution, issuance,
maintenance or transfer of letters patent or registrations thereon with the same
legal force and effect as if originally executed by him. The Employee hereby
waives and irrevocably quitclaims to the Company any and all claims, of any
nature whatsoever, which he now or hereafter has for past, present or future
infringement of any and all proprietary rights assigned to the Company
hereunder.

 

Section 3. Returning Company Group Documents. The Employee agrees that, at the
time of termination of his employment with the Company for any reason, or
earlier if reasonably requested, he will deliver to the Company (and will not
keep in my possession, recreate, or deliver to anyone else) any and all
Confidential Information and all other documents, materials, information, and
property developed by me pursuant to my employment or otherwise belonging to the
Company. The Employee further agrees that any property situated on the Company’s
premises and owned by the Company (or any other member of the Company Group),
including disks and other storage media, filing cabinets, and other work areas,
is subject to inspection by personnel of any member of the Company Group at any
time with or without notice.

 

Section 4. Disclosure of Agreement. As long as it remains in effect, the
Employee will disclose the existence of this Agreement to any prospective
employer, partner, co-venturer, investor, or lender prior to entering into an
employment, partnership, or other business relationship with such person or
entity.

 

Section 5. Restrictions on Interfering. (a) Non-Interference. During the period
of the Employee’s employment with the Company (the “Employment Period”) and the
Post-Termination Non-Interference Period, he shall not, directly or indirectly
for his own account or for the account of any other individual or entity, engage
in Interfering Activities.

 

(b) Definitions. For purposes of this Confidentiality Agreement:

 

(i) “Business Relation” shall mean any current or prospective client, customer,
licensee, account, supplier, manufacturer, researcher, collaborator, developer
or other business relation of the Company Group, or any such relation that was a
client, customer, licensee, account, supplier, manufacturer, researcher,
collaborator, developer or other business relation within the twelve (12) month
period prior to the expiration of the Employment Period, in each case, to whom
the Employee provided services, or with whom he transacted business.

 

 Page 21 of 24

EMPLOYMENT AGREEMENT

 

(ii) “Interfering Activities” means (A) encouraging, soliciting, or inducing, or
in any manner attempting to encourage, solicit, or induce, any Person employed
by, or providing consulting services to, any member of the Company Group(each, a
“Restricted Associate”) to terminate such Person’s employment or services (or in
the case of a consultant, materially reducing such services) with the Company
Group, provided that the foregoing shall not be violated by general advertising
not targeted at employees or consultants of any member of the Company Group; or
(B) encouraging, soliciting, or inducing, or in any manner attempting to
encourage, solicit, or induce, any Business Relation to cease doing business
with or reduce the amount of business conducted with the Company Group, or in
any way interfering with the relationship between any such Business Relation and
the Company Group. Notwithstanding the foregoing, for the purposes hereof the
term “Interfering Activities” excludes the Employee’s taking all or any of the
following actions, whether for my account or benefit or for the account or
benefit of any other Person: (x) hiring any Restricted Associate or engaging any
Restricted Associate to otherwise render services (whether consulting or
otherwise), so long as in connection therewith the Employee does not knowingly
encourage, induce, or solicit, or knowingly attempt to encourage, induce, or
solicit, the respective Restricted Associate in violation of the above clause
(A) of this definition; (y) engaging in, accepting, or otherwise conducting
business with any Business Relation, so long as in connection therewith he does
not knowingly encourage, solicit, or induce, or knowingly attempt to encourage,
solicit, or induce, the respective Business Relation in violation of the above
clause (C) of this definition; or (z) communicating, or any Person at Employee’s
direction communicating, to any Persons, including, without limitation, any
Restricted Associate or any Business Relation, by any means, method, media, or
format now or hereafter known (including, without limitation, via any present or
future social media service, such as, without limitation, LinkedIn, Facebook, or
Twitter), any change in my employment, including, but not limited to, the
cessation of my employment with the Company or his employment with any Person
other than the Company.

 

(iii) “Person” means any individual, corporation, partnership, limited liability
company, joint venture, association, joint-stock company, trust (charitable or
non-charitable), unincorporated organization, or other form of business entity.

 

(iv) “Post-Termination Non-Interference Period” means the period commencing on
the date of the termination of the Employee’s employment with the Company for
any reason and ending on the twenty-four (24) month anniversary of such date of
termination.

 

Section 6. Reasonableness of Restrictions. The Employee acknowledges and
recognizes the highly competitive nature of the Company’s business, that access
to Confidential Information renders me special and unique within the Company’s
industry, and that the Employee will have the opportunity to develop substantial
relationships with existing and prospective researchers, manufacturers,
investors, suppliers, customers, consultants, contractors and strategic partners
of the Company Group during the course of and as a result of his employment with
the Company. In light of the foregoing, the Employee recognizes and acknowledges
that the restrictions and limitations set forth in this Agreement are reasonable
and valid in geographical and temporal scope and in all other respects and are
essential to protect the value of the business and assets of the Company Group.
The Employee acknowledges further that the restrictions and limitations set
forth in this Agreement will not materially interfere with his ability to earn a
living following the termination of his employment with the Company and that my
ability to earn a livelihood without violating such restrictions is a material
condition to his employment with the Company.

 

Section 7. Independence; Severability; Blue Pencil. Each of the rights
enumerated in this Agreement shall be independent of the others and shall be in
addition to and not in lieu of any other rights and remedies available to the
Company Group at law or in equity. If any of the provisions of this Agreement or
any part of any of them is hereafter construed or adjudicated to be invalid or
unenforceable, the same shall not affect the remainder of this Agreement, which
shall be given full effect without regard to the invalid portions.

 

Section 8. Injunctive Relief. The Employee expressly acknowledges that any
breach or threatened breach of any of the terms and/or conditions set forth in
this Agreement may result in substantial, continuing and irreparable injury to
the members of the Company Group. Therefore, the Employee hereby agrees that, in
addition to any other remedy that may be available to the Company, any member of
the Company Group shall be entitled to seek injunctive relief, specific
performance, or other equitable relief by a court of appropriate jurisdiction in
the event of any breach or threatened breach of the terms of this Agreement
without the necessity of posting of a bond.

 

 Page 22 of 24

EMPLOYMENT AGREEMENT

 

Section 9. General Provisions. (a) Governing Law. All matters in connection
with, relating to, or arising from this Agreement, including, without
limitation, the validity, interpretation, construction, and performance of this
Agreement, is governed by and is to be construed under the laws of the state of
Victoria (Australia) applicable to agreements made and to be performed in that
state, without regard to conflict of laws rules of the state of Victoria
(Australia) that would result in the application of the laws of any jurisdiction
other than the state of Victoria (Australia).Each party irrevocably submits to
the non-exclusive jurisdiction of courts exercising jurisdiction in the state of
Victoria (Australia).

 

(b) Entire Agreement. This Agreement sets forth the entire agreement and
understanding between the Company and me relating to the subject matter herein
and merges all prior discussions and communications between the Company and me
relating to the same. No modification or amendment to this Agreement, nor any
waiver of any rights under this Agreement, will be effective unless in writing
and signed and delivered by each of the Company and me. Any subsequent change or
changes in my duties, obligations, rights, or compensation will not affect the
validity or scope of this Agreement.

 

(c) Successors and Assigns. This Agreement is personal to the Employee and the
Employee may not assign or delegate this Agreement without the prior written
consent of the Company. This Agreement inures to the benefit of and is
enforceable by the Employee’s legal representatives, heirs, or legatees.The
Company may not assign or delegate this Agreement without the prior written
consent of the Employee, except that the Company may assign or delegate this
Agreement to any successor (whether direct or indirect, whether by purchase,
merger, consolidation, operation of law, or otherwise) to all or substantially
all of the business or assets of the Company.

 

(d) Survival. The provisions of this Agreement shall survive the termination of
the Employee’s employment with the Company and/or the assignment, in compliance
with the requirements hereof, of this Agreement by the Company to any successor
in interest or other assignee, in each case subject to the temporal limitations
contained herein.

 

(e) Construction. Each party hereto has had an adequate opportunity to have this
Agreement reviewed by counsel. If an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties hereto. This Agreement shall be construed without regard to any
presumption, rule or burden of proof regarding the favoring or disfavoring of
any party hereto by virtue of the authorship of any of the provisions of this
Agreement. In the event any of the provisions of the Employment Agreement
conflict with any of the provisions of this Agreement, the respective provisions
of this Agreement govern and control.

 

[Signature page follows]

 

 Page 23 of 24

EMPLOYMENT AGREEMENT

 

The undersigned have executed this Confidentiality, Non-Interference, and
Invention Assignment Agreement on the date set forth below.

 

Date: June 24, 2019 EMPLOYEE:       Carlo Campiciano       /s/ Carlo Campiciano
  (signature)

 

ACCEPTED AND AGREED TO BY

THE COMPANY:

        Propanc Pty Ltd         By: /s/ James Nathanielsz   Name:  James
Nathanielsz   Title: CEO  

 

Date: June 24, 2019

 

 Page 24 of 24

 

